Citation Nr: 1610456	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to residuals of left ankle fracture with traumatic arthritis.

2. Entitlement to service connection for varicose veins of the left lower extremity, to include as secondary to residuals of left ankle fracture with traumatic arthritis.

3. Entitlement to service connection for left thigh nerve damage, to include as secondary to residuals of left ankle fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was brought before the Board in March 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining VA treatment records, contacting the Social Security Administration about the existence of records pertaining to the Veteran, providing the Veteran the opportunity to authorize VA to obtain private treatment records, and providing the Veteran a new examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for varicose veins of the left lower extremity and entitlement to service connection for left thigh nerve damage, both to include as secondary to residuals of left ankle fracture with traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show a diagnosis of a right knee disability at any point since the Veteran filed his claim.


CONCLUSION OF LAW

A right knee disability was neither incurred in or aggravated by active service nor was it proximately due to or aggravated by a service-connected condition.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A December 2006 notice letter sent to the appellant informed him of what evidence was required to substantiate his secondary service connection claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran was not provided such a letter in regards to establishing service connection on a direct basis.  However, in his pleadings and hearing testimony, the Veteran has evidenced actual knowledge of the type of information and evidence needed to substantiate a direct service connection claim in addition to a secondary service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  So, here, even if there arguably is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  That is to say, the deficiency in the notice to the Veteran is rectified by his actual knowledge of the requirements for establishing direct service connection.  
 
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  The Veteran was provided the opportunity to authorize VA to obtain other private treatment records, such as records from the Maple Leaf Farm Program, but did not.  See April 2013 Department of Veterans Affairs Letter.  Also, the Social Security Administration has indicated there is no record of the Veteran making a disability claim.  The Veteran has also confirmed that he has not made such a claim.  April 2013 Social Security Administration Memorandum, June 2013 Report of General Information.   As the Veteran has not identified any additional records that should be obtained prior to appellate consideration, the VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Veteran was afforded a VA examination of his knees in April 2013.  The Board finds the April 2013 examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Veteran was provided another VA examination of his knees in July 2015 after the issuance of the most recent Supplemental Statement of the Case (SSOC) in March 2014.  However, remand to allow for the issuance of a new SSOC considering this evidence is unnecessary as the July 2015 VA examination report is duplicative of the April 2013 VA examination report.  38 C.F.R. § 19.76 (2015).  Both find no evidence of a right knee disability.  
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a right knee disability secondary to his already service-connected residuals of left ankle fracture with traumatic arthritis.  He has complained of right knee pain.  See July 2015 VA Examination Report.   

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service-connection can be established on a secondary basis.  Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

A review of the Veteran service treatment records shows no complaints or treatment of a right knee injury.  Records from an emergency room visit in March 1992 reveal an injury to the right knee from skiing that was further aggravated by going dancing.  The emergency care provider's impression was a possible torn meniscus and suggested a follow up if symptoms persisted.  However, following examination in April 2013 a VA examiner concluded the Veteran did not presently suffer from a right knee condition and there was no evidence of a previous right knee condition.  Similarly, the July 2015 VA examiner concluded the Veteran does not have a current diagnosis associated with a right knee condition.  

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Board acknowledges the Veteran's complaints of right knee pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In sum, the Board finds that the Veteran has produced no medical evidence or opinion in support of his contention that he currently suffers from a right knee disability.  Both direct and secondary service connection require the existence of a current disability.  In light of this, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability.  The benefit of the doubt rule therefore does not apply, and service connection for a right knee disability is not warranted.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a right ankle disability is denied.  


REMAND

The Veteran also claims entitlement to service connection for varicose veins of the left lower extremity and left thigh nerve damage, both to include as secondary to residuals of left ankle fracture with traumatic arthritis.  

As noted in the previous section, establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In regard to these claims, the Veteran was provided a VA examination in April 2013.  As to both condition the VA examiner concluded they were less likely than not incurred in or caused by an in-service injury, event, or illness.  More importantly the VA examiner concluded both condition were less likely than not proximately due to or the result of the Veteran's service-connected residuals of left ankle fracture with traumatic arthritis.   

The issue of whether either condition is aggravated by the Veteran's service-connected left ankle disability is not addressed.  Both the causation and aggravation prongs must be discussed in order for the opinion on secondary service connection to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

Therefore, the Board finds it necessary that the VA examiner provide an addendum opinion addressing whether the Veteran's varicose veins of the left lower extremity and/or left thigh nerve damage are aggravated by the Veteran's service-connected left ankle fracture with traumatic arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the April 2013 opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's varicose veins of the left lower extremity have been aggravated beyond their normal progression by his service-connected residuals of left ankle fracture with traumatic arthritis?  

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left thigh nerve damage has been aggravated beyond its normal progression by his service-connected residuals of left ankle fracture with traumatic arthritis?  

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


